 1   ILENE J. LASHINSKY (#003073)
     United States Trustee
 2   District of Arizona
 3   EDAWRD K. BERNATAVICIUS (#024174)
     Trial Attorney
 4   230 N. First Ave., Suite 204
     Phoenix, Arizona 85003-1706
 5   Phone: (602) 682-2608
     Email: Edward.K.Bernatavicius@usdoj.gov
 6
                           IN THE UNITED STATES BANKRUPTCY COURT
 7
                                    FOR THE DISTRICT OF ARIZONA
 8
 9                                                    In Proceedings under Chapter 11
      12 UNIVERSITY, LLC
10                                                    Case No. 4:20-bk-11567-BMW
                          Debtor.
11                                                    UNITED STATES TRUSTEE'S OBJECTION
                                                      TO DEBTOR’S APPLICATION TO
12                                                    EMPLOY RIGHTEOUS REALTY, LLC AS
                                                      REAL ESTATE BROKER.
13
14
15                The United States Trustee for the District of Arizona, Region 14, Ilene J.
16
     Lashinsky (the “UST”), by and through undersigned counsel, respectfully submits her
17
18   “Objection” to 12 University, LLC’s (hereinafter referred to as either “Debtor” or “12

19   University”) Application to Employ Righteous Realty, LLC as Real Estate Broker.
20   (“Application”) filed at the Court’s docket entry number (“Dkt. #”) 95. The UST Objects to the
21
     Application for the following reasons:
22
23         1.     The Debtor’s counsel, Allan D. NewDelman, filed an application to withdraw as

24   bankruptcy counsel, no substitute counsel has entered an appearance in this case on behalf of the
25   Debtor and no further estate professionals should be employed until it is understood how this
26
     Debtor is proceeding in bankruptcy.
27
28

     Case 4:20-bk-11567-BMW         Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50       Desc
                                    Main Document    Page 1 of 8
 1             2.      The Debtor appears to be administratively insolvent. It is questionable why the
 2
     case should not be converted to Chapter 7 and allow to a Chapter 7 Trustee to liquidate the real
 3
     property and deal with any remaining litigation claims.
 4
 5   I.        STATEMENT OF FACTS

 6             1.      On October 19, 2020, the Debtor filed a voluntary petition under Chapter 11 of the
 7
     Bankruptcy Code.
 8
               2.      On October 19, 2020, an Order employing Allan D. NewDelman as bankruptcy
 9
10   counsel for the Debtor was entered by the Court. Dkt. # 8.

11             3.      On December 16, 2020, the Court held a Chapter 11, Status Conference. At the
12
     hearing, the Debtor, through its attorney, represented that the case was filed a few days before a
13
     foreclosure sale on the property and that the Debtor intended to liquidate the property through a
14
15   brokerage sale or auction. Dkt. # 32.

16             4.      On December 23, 2020, The Debtor moved to employ Philip J. Nathanson, Esq. as
17
     special counsel to represent the Debtor in two matters relating to relating to real property owned
18
     by the Debtor. 1 Dkt. # 30. The Court granted the special counsel employment application on
19
20   January 6, 2021. Dkt. # 34.

21
22
23
     1
         . Prior to the filing of the Chapter 11, the Debtor was involved in two matters relating to the real property
24        owned by the Debtor. The first matter was Greg Goodman v. 12 University, LLC et. al., filed in the
          Superior Court of the State of Arizona, Pima County under Case Numbers, C20163644, C20160163,
25        C20083296 and C20086623 and the related appeals. This first matter also includes resolving or litigating
          the Notice of Claim against the City of Tucson for "Water Trespass". The second matter was filed in the
26        United States District Court, District of Arizona under Case Number CVz-18-04972 TUC-CKJ, Auto-
          Owners Insurance Company v. 12 University, LLC, et. al., and any related appeals.
27
28
                                                             -2-
     Case 4:20-bk-11567-BMW              Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50                   Desc
                                         Main Document    Page 2 of 8
 1          5.      On April 8, 2021, the Debtor filed a Motion to Compel Special Counsel, Philip
 2
     Nathanson, to perform certain litigation tasks as the Debtor believed were in accordance with
 3
     the engagement agreement. Dkt. # 68. The Motion to Compel was withdrawn on April 23,
 4
 5   2021. Dkt. #71.

 6          6.      On May 12, 2021, Judgment/secured creditor, Greg Goodman, filed a Motion for
 7
     Relief from the Automatic Stay regarding the Debtor’s single asset real property located at
 8
     12 University Boulevard, Tucson, Arizona 85705. Dkt. # 73. That Motion is scheduled for
 9
10   August 5, 2021. Dkt. # 78.

11          7.      On June 15, 2021, Debtor’s counsel, Allan NewDelman, filed a Motion to
12
     Withdraw from the bankruptcy case. Dkt. # 76. Debtor’s counsel asserts in the Motion that
13
     “Debtor and Counsel have come to an impasse relative to moving the Chapter 11 forward and
14
15   other matters. Communication to resolve the issues has been difficult.” Id. ¶ 2, lines 26-27.

16   Despite the Court having set a hearing on the Motion to Withdraw for August 5, 2021, Mr.
17
     NewDelman subsequently requested expedited relief on the withdrawal motion due to what
18
     appears to be increasingly irreconcilable differences between Debtor’s counsel and the Debtor.
19
20   Dkt. # 80, page 2. No expedited basis has been set by the Court.

21          8.      The Debtor is current on monthly operating reports through May 2021. A review
22
     of the May report shows that the Debtor generated minimal monthly income, has approximately
23
     $700.00 in the DIP account and has negative net profit since the filing of the case. Dkt. 93,
24
25   pages 2 & 3.

26          9.      Despite the Debtor’s representation at the Chapter 11 Status Conference, it has
27   taken the Debtor approximately 9 months to file an application to employ a real estate broker in
28
                                                    -3-
     Case 4:20-bk-11567-BMW        Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50          Desc
                                   Main Document    Page 3 of 8
 1   this case. This is application comes on the heels of the Debtor’s application to hire an Architect
 2
     to assist in the redevelopment of the property for reorganization purposes. See Dkt. 82. That
 3
     application has not been withdrawn.
 4
 5          10.    As of this time, the Debtor has not filed a Chapter 11 plan of reorganization.

 6   II.    LEGAL ARGUMENT
 7
            I.     Debtor’s counsel has filed a Motion to withdraw, no substitute counsel has been
 8
     obtained and it is unclear whether the Debtor will continue in chapter 11. Any further
 9
10   employment of estate professionals should wait until the Debtor’s chapter 11 prospect is clear.

11          On June 15, 2021, Allan NewDelman filed a Motion to Withdraw as Debtor’s
12
     bankruptcy counsel.
13
            Unincorporated associations, partnerships and corporations must appear through an
14
15   attorney. Rowland v. California Men's Colony, 506 U.S. 194, 201, 113 S. Ct. 716, 721, 121

16   L.Ed. 2d 656 (1993); C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697−698 (9th Cir.
17
     1987); Church of the New Testament v. United States, 783 F.2d 771, 773−774 (9th Cir. 1986);
18
     In re Highley, 459 F.2d 554, 555−556 (9th Cir. 1972). See also In re Victor Publishers, Inc.,
19
20   545 F.2d 285 (1st Cir. 1976); Eagle Associates v. Bank of Montreal, 926 F.2d 1305 (2nd Cir.

21   1991); In re America West Airlines, Inc., 164 B.R. 315 (9th Cir. BAP 1994); Move
22
     Organization v. United States Department of Justice, 555 F. Supp. 684, 693 (E.D. Pa. 1983).
23
            The hearing on Debtor’s counsels’ Motion to Withdraw is currently scheduled for August
24
25   5, 2021.

26
27
28
                                                    -4-
     Case 4:20-bk-11567-BMW       Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50             Desc
                                  Main Document    Page 4 of 8
 1          It has been over thirty days since Mr. NewDelman’s Motion to Withdraw as counsel for
 2
     Debtor was filed and no substitute counsel has entered an appearance on behalf of the Debtor. It
 3
     is unclear, at this point, whether the Debtor will be able to remain in Chapter 11.
 4
 5          If the Application is immediately approved, the estate may be saddled with the 6%

 6   commission to Righteous Realty, LLC, under the Commercial Listing Agreement and the
 7
     following provisions:
 8
            (A) Subject Premises is sold or otherwise transferred whether through the Broker, or
 9   by the Seller, or through anyone else prior to the expiration of this Agreement or any
10   extension thereof.
            (B) A buyer is procured or introduced by Broker or the Seller or by or through
11   anyone else who is ready, willing and able to purchase the Subject Premises on the terms above
     stated or other terms acceptable to Seller prior to the expiration of this Agreement or any
12
     extension thereof.
13          (C) Any contract for the sale, exchange, or other transfer of the Subject Premises is made
     directly or indirectly by the Seller or its affiliate prior to the expiration of this Agreement or any
14   extension thereof.
15          D) Prior to the expiration of this Agreement or any extension thereof, Seller removes
     the Subject Premises from the market, renders the Subject Premises unmarketable by Seller's
16   voluntary act or contributes or conveys said Premises or any interest therein to a partnership,
     joint venture, or other entity, or the Subject Premises is transferred due to eminent
17
     domain/condemnation or the threat thereof, foreclosure, or conveyance in lieu of foreclosure; or
18          (E) Within one year or __days after the expiration of this Agreement or any
     extension thereof, the Subject Premises is sold to or otherwise transferred, or an
19   agreement is executed leading to a sale or other transfer with, any person or entity or any
20   entity owned in any part by such person(s) or their successors, assigns or affiliates), whom
     Broker has negotiated or to whom Broker has submitted the Subject Premises for
21   consideration prior to such expiration in an effort to effect a transaction and whose name
     appears on any list of such persons or entities immediately following such expiration; provided.
22
     however, if Broker has submitted a written proposal to acquire the Subject Premises prior to
23   such expiration, then it shall not be necessary to include such person or entity's name on the list
     Broker is authorized to continue negotiations with the persons or entities described in subsection
24   (E).
25          Under the above provisions, if the Debtor does not proceed in Chapter 11 and the case
26
     converts to Chapter 7 or dismisses, stay relief is granted to Greg Goodman and the property is
27
28
                                                     -5-
     Case 4:20-bk-11567-BMW        Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50             Desc
                                   Main Document    Page 5 of 8
 1   foreclosed on then the broker may claim entitlement to a 6% commission under provision (D)
 2
     above. If the case converts to Chapter 7 and the Trustee decides to liquidate the property, use a
 3
     different broker or sell the property through auction, Righteous Realty might claim entitlement
 4
 5   to a 6% commission under (A), (B), (C), or (E) above, depending on the circumstances. If the

 6   Debtor proceeds in Chapter 11, and the Debtor decides to remove the property from the market
 7
     and “redevelop” the property and proceed with a reorganization, the Broker may claim
 8
     entitlement to a 6% commission as to the value of the property under provision (D) above.
 9
10          Given the current status of this case and the Debtor’s current, poor financial status, the

11   UST is concerned with the Debtor’s ability to obtain new chapter 11 counsel and successfully
12
     rehabilitate through the Chapter 11 process.
13
            The UST objects to the Debtor incurring any new administrative expenses until it is clear
14
15   that the Debtor will have the ability to proceed in this Chapter 11 case.

16          II.    The Debtor appears to be administratively insolvent, and it is unclear why the case
17
     should continue to proceed in Chapter 11 or convert to Chapter 7 and allow a Chapter 7 Trustee
18
     to liquidate the property.
19
20          The Debtor has now filed monthly operating reports through May 2021. A review of the

21   May report shows approximately $700.00 in cash in the Debtor-in-possession account, negative
22
     net income since the filing of the case and negligible income generated during the month. Given
23
     the current status of the case, the UST questions why the case should not just be converted to
24
25   Chapter 7 and the property liquidated by a Chapter 7 Trustee. Again, the Real Estate Broker

26   Application should not be immediately entered until it is determined how the Debtor’s case will
27   proceed in bankruptcy.
28
                                                     -6-
     Case 4:20-bk-11567-BMW       Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50             Desc
                                  Main Document    Page 6 of 8
 1          For the above reasons, the U.S. Trustee objects Debtor’s Application to Employ
 2
     Righteous Realty, LLC.
 3
                          RESPECTFULLY SUBMITTED this 20th day of July, 2021.
 4
 5
                                                    ILENE J. LASHINSKY
 6                                                  United States Trustee
                                                    District of Arizona
 7
                                                    /s/ EKB (# 024174)___________
 8                                                  EDWARD K. BERNATAVICUS
                                                    Trial Attorney
 9
10   Copies of the foregoing emailed
     July 20, 2021, to:
11
12   Alan D. NewDelman
     ALAN D. NEWDELMAN, P.C.
13   80 East Columbus Avenue
     Phoenix, Arizona 85012
14
     anewdelman@adnlaw.net
15   Attorney for Debtor

16   Rusing Lopez & Lizardi, P.L.L.C.
     6363 North Swan Road, Suite 151
17   Tucson, Arizona 85718
18   Telephone: (520) 792-4800
     jsaffer@rllaz.com
19   Jonathan M. Saffer
     Attorneys for Creditor Greg Goodman
20   Kathryn Sears Ore
21   Pima County Attorney’s Office
     32 N. Stone Ave.
22   Tucson, AZ 85701
     Katherine.ore@pcao.pima.gov
23
24   Mark S. Bosco
25   Leonard J. McDonald
     TIFFANY & BOSCO, P.A.
26   2525 East Camelback Road
     Phoenix, AZ 85016
27
     Ljm@tblaw.com
28
                                                  -7-
     Case 4:20-bk-11567-BMW        Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50      Desc
                                   Main Document    Page 7 of 8
 1   Attorneys for NewRez d/b/a Shellpoint
     Mortgage Servicing
 2
     Kevin C. Barrett
 3   Jennifer M. Bahling
 4   Barrett & Matura, P.C.
     8925 E. Pima Center Pkwy, Ste. 215
 5   Scottsdale, AZ 85258
     kbarrett@barrettmatura.com
 6   jbahling@barrettmatura.com
 7   Attorneys for Auto-Owners Insurance Co.

 8   /s/ Christopher Stewart
     Christopher Stewart
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -8-
     Case 4:20-bk-11567-BMW     Doc 97 Filed 07/20/21 Entered 07/20/21 14:55:50   Desc
                                Main Document    Page 8 of 8
